
	

113 HR 1429 IH: Scleroderma Research and Awareness Act of 2013
U.S. House of Representatives
2013-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1429
		IN THE HOUSE OF REPRESENTATIVES
		
			April 9, 2013
			Mrs. Capps (for
			 herself and Mr. King of New York)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To expand the research and awareness activities of the
		  National Institute of Arthritis and Musculoskeletal and Skin Diseases and the
		  Centers for Disease Control and Prevention with respect to scleroderma, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Scleroderma Research and Awareness Act
			 of 2013.
		2.National
			 institute of arthritis and musculoskeletal and skin diseases; scleroderma
			 research expansionPart B of
			 title IV of the Public Health Service Act (42 U.S.C. 284 et seq.) is amended by
			 adding at the end the following:
			
				409K.Scleroderma
				researchThe Director of NIH
				may expand, intensify, and coordinate the activities of the National Institutes
				of Health with respect to scleroderma, with particular emphasis on the
				following:
					(1)Research focused
				on the etiology of scleroderma and the development of new treatment
				options.
					(2)Clinical research
				to evaluate new treatments options.
					(3)Basic research on
				the relationship between scleroderma and secondary conditions such as pulmonary
				hypertension, gastroparesis, Raynaud's phenomenon, Sjögren's Syndrome, and
				other diseases as determined by the
				Director.
					.
		3.Promoting public
			 awareness of sclerodermaPart
			 P of title III of the Public Health Service Act (42 U.S.C. 280g et seq.) is
			 amended by adding at the end the following:
			
				399V–6.Promoting
				public awareness of sclerodermaThe Secretary may carry out an educational
				campaign to increase public awareness of scleroderma. Print, video, and
				Web-based materials distributed through this campaign may include—
					(1)basic information
				on scleroderma and its symptoms; and
					(2)information
				on—
						(A)the incidence and
				prevalence of scleroderma;
						(B)diseases and
				conditions affiliated with scleroderma; or
						(C)the importance of
				early diagnosis and treatment of
				scleroderma.
						.
		
